Name: 97/565/EC: Commission Decision of 28 July 1997 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  marketing;  fisheries
 Date Published: 1997-08-23

 Avis juridique important|31997D056597/565/EC: Commission Decision of 28 July 1997 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) Official Journal L 232 , 23/08/1997 P. 0015 - 0016COMMISSION DECISION of 28 July 1997 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) (97/565/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (3) (a) thereof,Whereas Commission Decision 97/427/EC (2) lays down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Australia;Whereas Commission Decision 97/562/EC (3) lays down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Thailand; whereas those conditions apply to products sterilized or heat-treated under the conditions laid down in Commission Decision 93/25/EEC (4), as last amended by Decision 97/275/EC (5);Whereas Australia and Thailand should therefore be added to the list of third countries from which imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods are authorized, established by Commission Decision 97/20/EC of 17 December 1996 (6);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/20/EC is hereby replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 1.(2) OJ No L 183, 11. 7. 1997, p. 38.(3) See page 9 of this Official Journal.(4) OJ No L 16, 25. 1. 1993, p. 22.(5) OJ No L 108, 25. 4. 1997, p. 52.(6) OJ No L 6, 10. 1. 1997, p. 46.ANNEX 'ANNEXList of third countries from which imports of live bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form for human consumption are authorizedI. Third countries which have been the subject of a specific decision based on Council Directive 91/492/EECAustraliaChileMoroccoPeruSouth KoreaTurkeyII. Third countries which may be the subject of a provisional decision based on Council Decision 95/408/ECCanadaFaeroesGreenlandNew ZealandThailand (only for products sterilized or heat-treated under the conditions laid down in Decision 93/25/EEC)United States of America`